Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160355(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JENNIFER BUHL,                                                                                       Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160355
  v                                                                 COA: 340359
                                                                    Oakland CC: 2017-157097-NI
  CITY OF OAK PARK,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before October 7, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 11, 2020
                                                                               Clerk